Title: From John Adams to James Monroe, 25 May 1811
From: Adams, John
To: Monroe, James



Sir
Quincy May 25. 1811

I have received, Letters from my Family at St. Petersbourg, at two Several Times, under the Seal of The Department of State, and honoured with the Frank of your Name. I ought to have acknowledged the first by the return of the Post: but I hope you will excuse that omission and Accept my Thanks for both at once.
I wish you Sir, in your important and difficult office, all the Honour, Comfort and Success, which any of your Friends can hope for you, or that you can possibly wish for yourself. I have the honor to be, Sir, your / most obedient and most humble Servant

John Adams